                                                                           United States District Court
                                                                           Southern District of Texas
                                                                                      FILED
                            UNITED STATES DISTRICT COURT                          SEP O7 2021
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION                           Nathan Ochsner, Clerk
                                                                                                    :_   I   -




UNITED STATES OF AMERICA                        §
                                                §
v.                                              §
                                                §
                                                            Criminal No.     M.., 21 = ,. 7·7 2
IGNACIO GARZA                                   §
also known as "Nacho"                           §
DIEGO REYES                                     §
MARCOS BARRIENTOS                               §
JANELLA CHAVARRIA                               §
                                                §
                                                §
ROEL VALADEZ                                    §
ROOSEVELT VELA                                  §
ABEL REYES                                      §
DAVID GOMEZ                                     §
ISIDORO GARZA                                   §
also known as "Lolo"                            §
                                                §
                                                §
JOSE ORTIZ                                      §
HUGO CANALES                                    §
JERONIMO MORIN                                  §
NOEL AVILA                                      §
SAMUEL TORRES                                   §
                                                §

                                   SEALED INDICTMENT

THE GRAND JURY CHARGES:

                                           Count One

       Beginning on or about July of 2020 and continuing until on or about the date of this

Indictment in the Southern District of Texas and within thejurisdiction of the Court, defendants,

                                     IGNACIO GARZA
                                   also known as "Nacho"
                                       DIEGO REYES
                                  MARCOS BARRIENTOS
                                  JANELLA CHAVARRIA
                                      RUEL VALAllEZ
                                     ROOSEVELT VELA
                                         ABEL REYES
                                       DAVID GOMEZ
                                      ISIDORO GARZA
                                     also known as "Lolo"

                                                       -
                                        JOSE ORTIZ
                                      HUGO CANALES
                                     JERONIMO MORIN
                                        NOEL AVILA
                                      SAMUEL TORRES



did knowingly and intentionally conspire and agree together and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more of a mixture or substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance, 5 kilograms or more

of a mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance, 1000 kilograms or more of a mixture or substance containing a detectable amount of

marijuana, a Schedule I controlled substance.

       In violation of Title 21, United States Code, Sections 846, 841(a)(l), and 84l(b)(l)(A).

                                          Count Two

       On or about July 7, 2020 in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                                      IGNACIO GARZA
                                    also known as "Nacho"
                                             and
                                        DIEGO REYES

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 48 kilograms of a
    mixture or substance containing a detectable amount of methamphetamine, a Schedule II

    controlled substance.

            In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A) and Title
r
    18, United States Code, Section 2.

                                               Count Three

            On or about September 1, 2020, in the Southern District of Texas and within the jurisdiction

    of the Court, defendants,

                                            IGNACIO GARZA
                                          also known as "Nacho"
                                         MARCOS BARRIENTOS
                                         JANELLA CHAVARRIA




    did knowingly and intentionally possess with intent to distribute a controlled substance. The

    controlled ~ubstance involved was 100 kilograms or more, that is, approximately 207 kilograms

    of a mixture or substance containing a detectable aniount of marijuana, a Schedule I controlled

    substance.

           In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(B) and Title

    18, United States Code, Section 2.

                                               Count Four

                  On or about October 6, 2020, in the Southern District of Texas and within the

    jurisdiction of the Court, defendants,

                                            IGNACIO GARZA
                                          also known as "Nacho"
                                             ROEL VALADEZ
                                                   and
                                           ROOSEVELT VELA

    did knowingly and intentionally possess 'Yith intent to distribute a controlled substance. The
controlled substance involved was 100 kilograms or more, that is, approximately I 08 kilograms

of a mixture or substance containing a detectable amount of marijuana, a Schedule I controlled

substance.

        In violation of Title 21, United States Code, Sections 841(a)(I) and 841(b)(l)(B) and Title

18, United States Code, Section 2.

                                           Count Five

        On or about November 17, 2020, in the Southern District of Texas and within the

jurisdiction of the Court, defendants,

                                        IGNACIO GARZA
                                      also known as "Nacho"
                                          DIEGO REYES
                                               and
                                           ABEL REYES

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 100 kilograms or more, that is, approximately 679 kilograms

of a mixture or substance containing a detectable amount of marijuana, a Schedule I controlled

substance.

        In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(B) and Title

18, United States Code, Section 2.

                                            Count Six

        On or about December 29, 2020, in the Southern District of Texas and within the

jurisdiction. of the Court, defendants,

                                        IGNACIO GARZA
                                      also known as "Nacho"
                                          DIEGO REYES
                                               and
                                         DAVID GOMEZ


did knowingly and intentionally possess with intent to distribute a controlled subst~ce. The
controlled substance involved was 100 kilograms or more, that is, approximately 513.5 kilograms

of a mixture or substance containing a detectable amount of marijuana, a Schedule I controlled

substance.

       In violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(l)(B) and Title

18, United States Code, Section 2.

                                              Count Seven

       On or about February 9, 2021, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,

                                       IGNACIO GARZA
                                     also known as "Nacho"
                                       ISIDORO GARZA
                                      also known as "Lolo"


                                       JOSE ORTIZ
                                           and
                                      HUGO CANALES

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 5 kilograms or more, that is, approximately 6 kilograms of a

mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A) and Title

18, United States Code, Section 2.

                                          Count Eight

      On or about February 22, 2021, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,
                                       IGNACIO GARZA
                                     also known as "Nacho"
                                         DIEGO REYES
                                      JERONIMO MORIN
                                              and
                                         NOEL AVILA

 did unlawfully and knowingly use and maintain a place located at 301 La Sagunada Road, Rio

 Grande City, Texas, for the purpose of distributing marijuana, a controlled substance.

        In violation of Title 21, United States Code Section 856(a)(l) and Title 18, United States

 Code, Section 2.

                                           Count Nine

        On or about March 4, 2021 in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                                       IGNACIO GARZA
                                     also known as "Nacho"
                                         DIEGO REYES
                                              and
                                      SAMUEL TORRES

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 3.75 kilograms of a

mixture or substance containing a detectable amount of cocaine, _a Schedule II controlled

substance.

       In violation ofTitle 21, United States Code, Sections 84l(a)(l) and 841(b)(l)(B) and Title

18, United States Code, Section 2.

                                               Count Ten

       On or about August 6,2021 in the Southern District of Texas and within the jurisdiction of

the Court, defendants,




                                                                                                     i

                                                                                                     !
                                         IGNACIO GARZA
                                       also known as "Nacho"
                                           DIEGO REYES



did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 100 kilograms or more, that is, approximately 700 kilograms

of a mixture or substance containing a detectable amount of marijuana, a Schedule I controlled

substance.

        In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(B) and Title

18, United States Code, Section 2.


                            NOTICE OF CRIMINAL FORFEITURE

                                    NOTICE OF FORFEITURE
                                        (21 u.s.c. § 853)

        Pursuant to Title 21, United States Code, Section 853, the United States gives notice to the

Defendants charged in Counts One through Ten of this Indictment, that upon conviction of a

violation of Title 21, United States Code, Sections 841 and/or 846,

        1. all property constituting, or: derived from, any proceeds obtained, directly or indirectly,

             as the result of such violation; and

        2. all property used, or intended to be used, in any manner or part, to commit, or to

             facilitate the commission of, such violation,

is subject to forfeiture.
                                    MONEY JUDGMENT

        Defendants are notified that upon conviction, a money judgment may be imposed equal to

the total value of the property subject to forfeiture, for which the Defendants may be jointly and

severally liable.



                                                    A TRUE BILL




                                                    FOREPER~



 JENNIFER B. LOWERY
ACTING UNITED STATES ATTORNEY




a~~~~
ASSISTANTUNITEDSTATES ATTORNEY
